Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are presented in the case. 

Information Disclosure Statement

The information disclosure statements submitted on 08/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. (US 20180364879 A1 hereinafter Adam) in view of Adjaoute (US 20140164178 A1 hereinafter Adjaoute).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

	As to independent claim 1, Adam teaches a method for providing recommendations to modify an application provided by a cloud-based computing system and used by end users of an organization that is part of the cloud-based computing system, the method comprising: [cloud environment ¶159 Fig. 22 2204]
monitoring, at a clickstream monitoring module, a clickstream generated by each end user as that end user interacts with the application to generate a set of clickstream data for that particular end user, [tracks inputs including clicks to adapt a user interface ¶55, ¶80 "A contextual menu based on what more advanced users have done can be provided and be based on the previous clicks/interactions of the beginner user. "]
processing the sets of clickstream data, at an analytics engine, to extract usage patterns that indicate how end users interact with different features of the application during usage of the application, wherein the extracted usage patterns indicate which features the end users interact with and in what order; and [mines users input for frequent patterns of an interface features ¶8, includes actions in sessions having sequences (order) ¶125, ¶53 "learns and develops an understanding of overall usage of the UI to group certain patterns and usages with similar patterns and usages."]
generating, at an artificial intelligence engine based on the extracted usage patterns, at least one recommendation for modifying one or more features of the application to tailor the application for use by the end users in view of the extracted usage patterns.  [Fig. 2 illustrates steps for pattern recognition 224 via AI for predictions (recommends) 210 then ouputs adapted UI 212 ¶43, ¶71 "Step 222 and 224, separately or in combination, may utilize computer learning (which can include machine learning, deep learning, and/or artificial intelligence modules, models, and/or algorithms)."]
Adam does not specifically teach wherein each set of clickstream data indicates a path of interaction with features of the application by a particular end user.
However, Adjaoute teaches wherein each set of clickstream data indicates a path of interaction with features of the application by a particular end user;  [Clickstream as a pathway interactions (navigations) ¶74 "Clickstreams are the navigation pathways users follow through web pages and can be tracked by the webpage servers. The order of the pages a user views can be and which pages they visit can be quite telling and uncover their true motivations in the visit."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the adaptive user interface disclosed by Adam by incorporating the wherein each set of clickstream data indicates a path of interaction with features of the application by a particular end user; disclosed by Adjaoute because both techniques address the same field of tracking users and by incorporating Adjaoute into Adam provides a simpler and improved identification of user behavior [Adjaoute ¶36] 

As to dependent claim 2, the rejection of claim 1 is incorporated. Adam and Adjaoute further teach wherein the at least one recommendation suggests modifications to at least one feature of the application: that determines which fields of the application are presented within the application, or an order in which the fields of the application are presented to the end users of the application.  [Adam ¶43 "tailor and/or adapt the user interface (imaging layouts, menu, buttons, toolbars, tools options, learning hints, input/output devices, etcetera"]

As to dependent claim 3, the rejection of claim 1 is incorporated. Adam and Adjaoute further teach wherein the at least one recommendation suggests modifications to an existing process by which the end users interact with the application to result in a new process by which the end users interact with the application to improve or simplify the end users interaction with the application.  [Adam adapts selected processes ¶65 ; simplifies/automates ¶78-79]

As to dependent claim 4, the rejection of claim 1 is incorporated. Adam and Adjaoute further teach wherein the at least one recommendation suggests a new process flow by which the end users interact with the application.  [Adam adapts workflows ¶152, ¶46, ¶44 "The user's workflow and user interfaces can be adapted dynamically and automatically."]

As to dependent claim 5, the rejection of claim 1 is incorporated. Adam and Adjaoute further teach wherein the at least one recommendation suggests modifications to an existing process workflow by which the end users interact with the  application to result in a new process workflow by which the end users interact with the application to reduce a number of steps required to perform or complete a task, a job or an action when the end users interact with the application.  [Adam simplifies/automates ¶78-79, ¶44 "The user's workflow and user interfaces can be adapted dynamically and automatically."]

As to dependent claim 6, the rejection of claim 1 is incorporated. Adam and Adjaoute further teach wherein the at least one recommendation suggests modifications to at least one feature of the application.  [Adam additional suggestions ¶58l toolbars etc. ¶73]

As to dependent claim 7, the rejection of claim 1 is incorporated. Adam and Adjaoute further teach wherein the at least one recommendation suggests modifications to at least one feature of the application: that determines whether an input control of the application is presented within the application, or an order in which that input control of the application is presented to the end users of the application.  [Adam determines buttons presented (input controls) ¶10, 73]

As to dependent claim 8, the rejection of claim 1 is incorporated. Adam and Adjaoute further teach wherein the at least one recommendation suggests modifications to at least one feature of the application: that determines whether a navigational component of the application is presented within the application, or an order in which that navigational component of the application is presented to the end users of the application.  [Adam provides navigation hints ¶74; help ¶76]

As to dependent claim 9, the rejection of claim 1 is incorporated. Adam and Adjaoute further teach wherein the at least one recommendation suggests modifications to at least one feature of the application: that determines whether an informational component of the application is presented within the application, or an order in which that informational component of the application is presented to the end users of the application.  [Adam tooltips ¶102 icons  ¶56]

As to dependent claim 10, the rejection of claim 1 is incorporated. Adam and Adjaoute further teach wherein the at least one recommendation suggests modifications to at least one feature of the application: that determines whether a container of the application is presented within the application, or    an order in which that container of the application is presented to the end users of the application.  [Adam  layout (container), icons (informational) ¶56]

As to dependent claim 11, the rejection of claim 1 is incorporated. Adam and Adjaoute further teach wherein the at least one recommendation suggests modifications to at least one feature of the application: that determines whether a page of the application is presented within the application, or an order in which that page of the application is presented to the end users of the application.  [Adam alters content (page) ¶56]

As to independent claim 12, Adam teaches a cloud-based computing system that hosts a plurality of organizations, comprising: 
an organization having a plurality of end users, wherein the cloud-based computing system provides an application that the plurality of end users interact with; and [cloud environment with clients (end users) ¶159 Fig. 22 2204]an automated, intelligent application process development module that when executed by a hardware-based processing system is configurable to cause: [system uses artificial intelligence and learning ¶71]
monitoring, at a clickstream monitoring module, a clickstream generated by each end user of the organization as that end user interacts with the application, to generate a set of clickstream data for that particular end user, [tracks inputs including clicks to adapt a user interface ¶55, ¶80 "A contextual menu based on what more advanced users have done can be provided and be based on the previous clicks/interactions of the beginner user. "]  
processing the sets of clickstream data, at an analytics engine, to extract usage patterns that indicate how end users interact with different features of the application during usage of the application, wherein the extracted usage patterns indicate which features the end users interact with and in what order; and [mines users input for frequent patterns of an interface features ¶8, includes actions in sessions having sequences (order) ¶125, ¶53 "learns and develops an understanding of overall usage of the UI to group certain patterns and usages with similar patterns and usages."]
generating, at an artificial intelligence engine based on the extracted usage patterns, at least one recommendation for modifying one or more features of the application to tailor the application for use by the end users in view of the extracted usage patterns  [Fig. 2 illustrates steps for pattern recognition 224 via AI for predictions (recommends) 210 then ouputs adapted UI 212 ¶43, ¶71 "Step 222 and 224, separately or in combination, may utilize computer learning (which can include machine learning, deep learning, and/or artificial intelligence modules, models, and/or algorithms)."]
Adam does not specifically teach wherein each set of clickstream data indicates a path of interaction with features of the application by a particular end user.
However, Adjaoute teaches wherein each set of clickstream data indicates a path of interaction with features of the application by a particular end user;  [Clickstream as a pathway interactions (navigations) ¶74 "Clickstreams are the navigation pathways users follow through web pages and can be tracked by the webpage servers. The order of the pages a user views can be and which pages they visit can be quite telling and uncover their true motivations in the visit."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the adaptive user interface disclosed by Adam by incorporating the wherein each set of clickstream data indicates a path of interaction with features of the application by a particular end user; disclosed by Adjaoute because both techniques address the same field of tracking users and by incorporating Adjaoute into Adam provides a simpler and improved identification of user behavior [Adjaoute ¶36] 

As to dependent claim 13, the rejection of claim 12 is incorporated. Adam and Adjaoute further teach wherein the at least one recommendation suggests modifications to at least one feature of the application: that determines which fields of the application are presented within the application, or an order in which the fields of the application are presented to the end users of the application.  [Adam ¶43 "tailor and/or adapt the user interface (imaging layouts, menu, buttons, toolbars, tools options, learning hints, input/output devices, etcetera"]

As to dependent claim 14, the rejection of claim 12 is incorporated. Adam and Adjaoute further teach wherein the at least one recommendation suggests modifications to an existing process by which the end users interact with the application to result in a new process by which the end users interact with the application to improve or simplify the end users interaction with the application.  [Adam adapts selected processes ¶65 ; simplifies/automates ¶78-79]

As to dependent claim 15, the rejection of claim 12 is incorporated. Adam and Adjaoute further teach wherein the at least one recommendation suggests a new process flow by which the end users interact with the application.  [Adam adapts selected processes ¶65 ; simplifies/automates ¶78-79]

As to dependent claim 16, the rejection of claim 12 is incorporated. Adam and Adjaoute further teach wherein the at least one recommendation suggests modifications to an existing process workflow by which the end users interact with the application to result in a new process workflow by which the end users interact with the application to reduce a number of steps required to perform or complete a task, a job or an action when the end users interact with the application.   [Adam simplifies/automates ¶78-79, ¶44 "The user's workflow and user interfaces can be adapted dynamically and automatically."]

As to dependent claim 17, the rejection of claim 12 is incorporated. Adam and Adjaoute further teach wherein the at least one recommendation suggests modifications to at least one feature of the application.   [Adam additional suggestions ¶58l toolbars etc. ¶73]

As to dependent claim 18, the rejection of claim 12 is incorporated. Adam and Adjaoute further teach wherein the at least one recommendation suggests modifications to at least one feature of the application: that determines whether an input control, navigation component, informational component, container, or page of the application is presented within the application, or an order in which that input control, navigation component, informational component, container, or page of the application is presented to the end users of the application.  [Adam navigation hints ¶74; buttons (input), content (page), layout (container), icons (informational) ¶56 "Adapting the user interface can mean re-sizing the screen, changing the layout, reducing or adding buttons, changing menus, altering what content is shown, changing fonts, changing paradigms (e.g. visual to audible), changing icons, re-arranging UI assets, and more."]

As to independent claim 19, Adam teaches a system comprising at least one hardware-based processor and memory, wherein the memory comprises processor-executable instructions encoded on a non-transient processor-readable media, wherein the processor-executable instructions, when executed by the processor, are configurable to cause:   [medium with software, processor ¶175]
monitoring, at a clickstream monitoring module, a clickstream generated by each end user of the organization as that end user interacts with the application, to generate a set of clickstream data for that particular end user, [tracks inputs including clicks to adapt a user interface ¶55, ¶80 "A contextual menu based on what more advanced users have done can be provided and be based on the previous clicks/interactions of the beginner user. "]  
processing the sets of clickstream data, at an analytics engine, to extract usage patterns that indicate how end users interact with different features of the application during usage of the application, wherein the extracted usage patterns indicate which features the end users interact with and in what order; and [mines users input for frequent patterns of an interface features ¶8, includes actions in sessions having sequences (order) ¶125, ¶53 "learns and develops an understanding of overall usage of the UI to group certain patterns and usages with similar patterns and usages."]
generating, at an artificial intelligence engine based on the extracted usage patterns, at least one recommendation for modifying one or more features of the application to tailor the application for use by the end users in view of the extracted usage patterns  [Fig. 2 illustrates steps for pattern recognition 224 via AI for predictions (recommends) 210 then ouputs adapted UI 212 ¶43, ¶71 "Step 222 and 224, separately or in combination, may utilize computer learning (which can include machine learning, deep learning, and/or artificial intelligence modules, models, and/or algorithms)."]
Adam does not specifically teach wherein each set of clickstream data indicates a path of interaction with features of the application by a particular end user.
However, Adjaoute teaches wherein each set of clickstream data indicates a path of interaction with features of the application by a particular end user;  [Clickstream as a pathway interactions (navigations) ¶74 "Clickstreams are the navigation pathways users follow through web pages and can be tracked by the webpage servers. The order of the pages a user views can be and which pages they visit can be quite telling and uncover their true motivations in the visit."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the adaptive user interface disclosed by Adam by incorporating the wherein each set of clickstream data indicates a path of interaction with features of the application by a particular end user; disclosed by Adjaoute because both techniques address the same field of tracking users and by incorporating Adjaoute into Adam provides a simpler and improved identification of user behavior [Adjaoute ¶36] 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Campbell et al. (US 20120278331 A1) teaches clickstream tracking for user behavior for certain patterns (see ¶87)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143